The Honorable Randy Thurman State Representative P.O. Box 584 Heber Springs, AR 72543
Dear Representative Thurman:
This is in response to your request for an opinion on the following question:
     Can an unpaid volunteer firefighter serve on the Board of Directors of his own volunteer fire district?
It must be initially noted that the statutory provisions governing the particular district in question must be considered in order to fully address this issue.  Because your question references the "Board of Directors" of a "volunteer fire district" (emphasis added), we will assume that it is asked with reference to the board of commissioners of a fire protection district formed under A.C.A. 14-284-101 et seq. or14-284-201 et seq.
Our research has not disclosed a clear prohibition against the service of an unpaid volunteer firefighter as a commissioner of a fire protection district.  The prohibition against a commissioner being interested, directly or indirectly, in any contract let by the board (A.C.A. 14-284-106(a)(1)), does not, in my opinion, generally operate to preclude this service. While one might contend that these positions are "incompatible" (see generally Byrd v. State, 240 Ark. 743,402 S.W.2d 121 (1966)), this common law conflict of interest principle generally applies in the case of the incompatibility of offices.
In the absence of an express statutory or constitutional prohibition against a volunteer firefighter's service as a district Commissioner, reference should be made to any policies or rules that may have been developed by the district in this regard.  As a general matter, however, it is my opinion that the answer to your question is "yes".
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
MARY STALLCUP Attorney General
MS:arb